OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of aggravated robbery, enhanced, and assessed punishment at life imprisonment. The conviction was affirmed. Bledsoe v. State, 754 S.W.2d 331 (Tex.App.—Houston [14th] 1988). Appellant petitioned this Court for review claiming that the Court of Appeals erred in holding that submission of the parole charge under Art. 37.07, Sec. 4, V.A.C.C.P., did not constitute egregious error. This Court remanded the case in an unpublished opinion for proceedings consistent with Rose v. State, 752 S.W.2d 529 (Tex.Cr.App.1988). Bledsoe v. State, 758 S.W.2d 786 (Tex.Cr.App.1988). On remand, the Court of Appeals found that appellant was not harmed by submission of the instruction to the jury. Appellant filed a second petition claiming that he was harmed. We granted the petition.
We have considered the issue presented by appellant and find that although we disagree with its reasoning,1 the Court of Appeals reached the correct result. Therefore, appellant’s petition for discretionary review is dismissed as having been improvidently granted.
McCORMICK, P.J., concurs.
TEAGUE, J., dissents.

. Harm determinations relevant to submission of the unconstitutional parole statute are now governed by this Court’s opinion in Arnold v. State, 786 S.W.2d 295 (Tex.Cr.App.1990).